



Exhibit 10.16.2


AGREEMENT AND RELEASE


This Agreement and Release is entered into between David Joseph and The Taubman
Company LLC, this 18th day of December 2016.


I.
RECITALS



WHEREAS, David Joseph is voluntarily resigning from his employment with the
Company; and
WHEREAS, the parties mutually desire to have smooth transition.
In consideration of the agreements and representations in this Agreement, The
Taubman Company LLC and Joseph agree as follows:
II.
DEFINITIONS



A.The term “Joseph” shall mean David Joseph and all of his heirs, assigns,
attorneys, family members and all other individuals or entities associated with
him.


B.The term “Taubman Entities” shall mean Taubman Centers, Inc., The Taubman
Realty Group Limited Partnership, The Taubman Company LLC, Taubman Properties
Asia LLC, and all of its and their past and present affiliate(s), division(s),
parent(s), subsidiary(ies), successor(s), predecessor(s), assign(s),
consolidated businesses and joint ventures.


C.The term “Released Parties” shall be given its broadest possible
interpretation and shall include, but not be limited to, the Taubman Entities,
and all of its and their past and present directors, managers, employees,
agents, officers, shareholders, board members and others acting by, through or
in connection with any of them.


D.The term “2008 Omnibus LTIP” means The Taubman Company LLC 2008 Omnibus
Long-Term Incentive Plan, as originally effective May 29, 2008, as amended and
restated effective as of May 21, 2010, and as thereafter amended from time to
time.


E.The term “Related Award Agreements” shall mean each of the following Award
Agreements under the 2008 Omnibus LTIP to Joseph:


i.
the Performance Share Unit Award Agreement dated as of April 29, 2013 (the “2013
PSU Award”);



ii.
the Restricted and Performance Share Unit Award Agreement dated as of March 5,
2014 (the “2014 RSU and PSU Award”);



iii.
the Restricted and Performance Share Unit Award Agreement dated as of March 9,
2015 (the “2015 RSU and PSU Award”); and



iv.
the TRG Unit Award Agreements dated as of June 1, 2016 (the “2016 TRG Unit
Awards”).








--------------------------------------------------------------------------------





F.The terms “Claim(s)” and “Right(s)” shall be given their broadest possible
interpretation and shall mean every type of cause of action, allegation and/or
charge that could be asserted or alleged by Joseph based upon any fact(s),
existing from the beginning of time until the date he executes this Agreement,
whether known or unknown, which relate in any way to any of the Released Parties
and/or Joseph’s employment and/or cessation of employment with The Taubman
Company LLC, including, but not limited to, claims for wrongful discharge,
discrimination, harassment, public policy violation, or retaliation; claims
under Title VII of the Civil Rights Act of 1964, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Rehabilitation Act of
1973, the Older Workers Benefit Protection Act (“OWBPA”), Michigan’s Wages and
Fringe Benefits Act, the Americans with Disabilities Act, Michigan’s
Elliott‑Larsen Civil Rights Act, Michigan’s Persons With Disabilities Civil
Rights Act, Michigan’s Whistleblowers’ Protection Act, Michigan’s
Bullard‑Plawecki Right to Know Act, the 2008 Omnibus Long-Term Incentive Plan
and Related Award Agreements, and/or any other agreement or federal, state, or
local statute(s), law(s) or rule(s); and every type of damages, wages,
commissions, bonuses, benefits, attorney fees, costs and relief of any type
(legal, equitable or otherwise) available to Joseph.


G.The term “Agreement” shall mean this Separation Agreement and Release.


H.Capitalized terms used in this Agreement relating to awards under the 2008
Omnibus LTIP Plan shall have the meaning defined herein or as defined in the
2008 Omnibus LTIP Plan or the Related Award Agreements, as applicable.


III.
TERMS OF AGREEMENT



NOW, THEREFORE, THE UNDERSIGNED AGREE AS FOLLOWS:


1.
Joseph voluntarily resigns his employment with The Taubman Company LLC,
effective December 31, 2016 (the “Effective Date”).



2.
For and in consideration of the amounts, benefits and privileges described in
this Agreement, including, but not limited to, the items described more fully in
Paragraphs 8, 9 and 10 below, Joseph releases and forever discharges the
Released Parties with respect to all Claims and Rights. This release covers only
those claims that arose prior to the execution of this Agreement. Execution of
this Agreement does not bar any claim that arises after it is signed, including
(without limitation) a claim for breach of this Agreement. In addition, this
release does not include and will not preclude (a) claims that cannot be waived
by law; (b) rights to vested benefits under any applicable retirement, welfare
and/or pension plans; (c) claims for unemployment compensation; (d) preexisting
rights to defense and indemnification, if any, from the Taubman Entities for
actions taken by Joseph that were within the course and scope of his employment
with the The Taubman Company LLC; and/or (e) claims, actions, or rights arising
under or to enforce the terms of this Agreement. In addition, as a condition
precedent to any benefit set forth in this Agreement, Joseph must execute and
return a copy of the Release attached to this Agreement as Exhibit A no sooner
than 11:59 p.m. on the last day of his employment with the Taubman Entities, but
no later than 5 days following the last day of his employment with the Taubman
Entities. Joseph understands and agrees that his failure to return the Release
attached to this Agreement as Exhibit A shall release the Taubman Entities from
any obligations or liabilities to him under this Agreement.



3.
Joseph agrees that the amounts, benefits and privileges described in this
Agreement are in excess of any amounts, benefits and/or privileges to which he
is entitled or owed. Joseph also agrees that the amounts, benefits and
privileges described in this Agreement are independent and adequate






--------------------------------------------------------------------------------





consideration for the Release of all Claims and Rights attached as Exhibit A to
this Agreement, as well as for all other obligations set forth in this
Agreement.


4.
Joseph acknowledges that except as may be provided by this Agreement, his
eligibility for any employee benefit programs maintained by the Taubman Entities
for current employees will cease as of the date of the termination of his
employment.



5.
Joseph agrees not to file or initiate a lawsuit in any court or initiate an
arbitration proceeding asserting any of the claims released pursuant to this
Agreement. Joseph further agrees that he will not permit himself to be a member
of any class action and/or collective action in any court or in any arbitration
proceeding seeking relief based on any claims released pursuant to this
Agreement. Joseph understands that this Agreement does not prevent him from
filing a claim with a government agency such as the U.S. Equal Employment
Opportunity Commission that is responsible for enforcing a law on behalf of the
government. However, Joseph agrees that he shall not receive or be entitled to
any monetary damages, recovery and/or relief of any type in connection with any
charge, administrative action or legal proceeding pursued by Joseph, any
governmental agency, person, group or entity regarding and/or relating to any of
the claims or rights released under this Agreement.



6.
Joseph agrees and acknowledges that pursuant to the existing terms of the 2008
Omnibus LTIP and the Related Award Agreements, he shall generally forfeit all of
his rights under the Related Award agreements upon his termination of Service
prior to the Vesting Date under each applicable Related Award Agreement, except
benefits under a Related Award Agreement that are expressly permitted as
modified by Paragraph 9 of this Agreement.



7.
Joseph agrees and acknowledges that effective on the Effective Date, which date
is the date of Joseph’s termination of Service, he shall forfeit the following
Related Award Agreements pursuant to the terms of the 2008 Omnibus LTIP and such
Related Award Agreements:



a.    the 2016 TRG Unit Awards; and


b.
the 2013 PSU Award.



8.
In exchange for Joseph’s agreement and compliance with the covenants in this
Agreement, The Taubman Company LLC shall pay Joseph the following amounts, in
each case minus applicable withholdings:



a.
Fifty Thousand Dollars and 00/100 ($50,000), paid in a lump sum on March 1,
2017;



b.
Seventy-five Thousand Dollars and 00/100 ($75,000), paid in a lump sum on June
1, 2017



c.
Seventy-five Thousand Dollars and 00/100 ($75,000), paid in a lump sum on
September 1, 2017; and



d.
Five Hundred Thousand Dollars and 00/100 ($500,000), paid in a lump sum on March
1, 2018.



9.
In exchange for Joseph’s agreement and compliance with the covenants in this
Agreement, the following Related Award Agreements are amended, as follows:








--------------------------------------------------------------------------------





a.
The 2014 RSU and PSU Award is amended by the addition of the following new
paragraph 14 at the end thereof, reading as follows: “Notwithstanding Section
10.6 of the Plan or any other provision of the Plan or this Award Agreement to
the contrary, the Participant shall vest in his RSUs and PSUs granted under this
Award Agreement on the specified Vesting Date under Section 4(a) of this Award
Agreement, which date is March 1, 2017. The amount of any payment of any such
vested RSUs and PSUs shall be calculated and paid on such Vesting Date according
to the other applicable terms of this Award.”



b.
The 2015 RSU and PSU Award is amended by the addition of the following new
paragraph 14 at the end thereof, reading as follows: “Notwithstanding Section
10.6 of the Plan or any other provision of the Plan or this Award Agreement to
the contrary, the Participant shall vest in his RSUs and PSUs granted under this
Award Agreement on the specified Vesting Date under Section 4(a) of this Award
Agreement, which date is March 1, 2018. The amount of any payment of any such
vested RSUs and PSUs shall be calculated and paid on such Vesting Date according
to the other applicable terms of this Award.”



10.
In exchange for Joseph’s agreement and compliance with the covenants in this
Agreement, if Joseph timely elects COBRA continuation coverage, The Taubman
Company LLC, for a period commencing on the Effective Date through and ending on
June 30, 2018, will pay the cost for the COBRA premiums directly to the vendor.
Thereafter, Joseph will be eligible for the continuation of the Health Insurance
under COBRA, at Joseph’s expense, as and to the extent permitted under law.



11.
Joseph shall not make or cause to be made any statements, observations, or other
communications (whether in written or oral form) that defame, slander or
disparage any of the Released Parties. Further, Joseph shall make no statements,
comments or other communications concerning any of the Released Parties or
its/their products and/or services to the press, media or other similar entity
or organization, nor shall Joseph post or cause to be posted any such
statements, comments or communications on any website, blog, social network or
any other Internet or computer site. Nothing in this Paragraph 11 shall prevent
Joseph from testifying truthfully in a deposition or other proceeding or
providing statements required by law.



12.
The Taubman Company LLC shall direct Robert Taubman, William Taubman, Simon
Leopold, Chris Heaphy and Holly Kinnear not to make or cause to be made any
statements, observations, or other communications (whether in written or oral
form) that defame, slander or disparage Joseph. Further, The Taubman Company LLC
shall direct Robert Taubman, William Taubman, Simon Leopold, Chris Heaphy and
Holly Kinnear not to post or cause to be posted any statements, comments or
communications concerning Joseph on any blog or social network. Nothing in this
Paragraph 12 shall prevent the identified individuals from testifying truthfully
in a deposition or other proceeding or providing statements required by law.



13.
The Taubman Entities understand that the provisions set forth in paragraphs 8,
9, 10 and 12 of this Agreement are each, independently and collectively,
material consideration for Joseph entering into this Agreement, that Joseph may
be irreparably harmed by any violation of these provisions individually and/or
collectively, and that Joseph shall have available all remedies in contract and
equity in the event of a breach of this Agreement.



14.
Joseph covenants that, prior to the date he signed this Agreement, he had not
reviewed, discussed, or disclosed, orally or in writing, the existence of this
Agreement, the negotiations and discussions leading to this agreement, or any of
its terms or conditions with any person, organization or entity






--------------------------------------------------------------------------------





other than his attorney, his spouse or his tax consultant (all of whom have
agreed to keep this information confidential). Joseph further agrees that from
the date he signs this Agreement onward, he will keep the negotiations and
discussions leading to this agreement strictly confidential, except as may be
required by law, and will not reveal those negotiations or discussions to any
person, organization, or entity, other than his attorney, his spouse or his tax
consultant, on the condition that disclosure shall be deemed a breach of this
Agreement.


15.
Joseph agrees to return all documents, data, property and other materials, in
whatever form, that he received, created or compiled during his employment with
The Taubman Company LLC or related to the business of the Taubman Entities, and
not retain any copies thereof, on or before the Effective Date of this
Agreement. On or before the Effective Date, Joseph shall give his personal iPad
and all other similar devices to the Taubman Entities, who shall then engage an
expert to delete all information and data relating to the business of the
Taubman Entities. Joseph represents and warrants that he has not provided or
sent, and will not provide, send or use for himself or the benefit of any other
party, such information and/or data.

  
16.
Any and all technical data, sales data, data pertaining to anchors, tenants,
clients, methods, processes, rents, profits, contracts, operating procedures,
ground leases, development plans, and any other internal business information
that is not available to the public and that pertains to the Taubman Entities,
the facilities that they own or manage, their affiliates or related entities,
their officers, their directors, or their shareholders constitute “Confidential
Information.” Joseph hereby specifically represents that Joseph has not and will
not publish or disclose to any third party any “Confidential Information” that
Joseph may possess which was obtained while Joseph was employed with The Taubman
Company LLC. Joseph will deliver to The Taubman Company LLC all documents and
materials of any nature pertaining to Joseph’s work with the Taubman Entities
and will not remove from the premises any documents, materials, or copies
thereof, provided, however, that if Joseph discovers after accepting this
Agreement that Joseph inadvertently retained any such documents, materials, or
copies thereof, then Joseph will not be in violation of this paragraph by
delivering to The Taubman Company LLC, as soon as practicable after the
discovery, any such documents, materials, or copies thereof. The parties will
interpret this paragraph in good faith and reasonably. Joseph will not be liable
for disclosure of a company trade secret if the communication is made in
confidence to a government official or attorney solely for the purpose of
reporting or investigating a suspected violation of law. Similarly, Joseph will
not be liable for disclosure of a company trade secret in a document connected
to a lawsuit or other proceeding as long as documents are filed under seal. If
Joseph were to file a lawsuit alleging retaliation for reporting a suspected
legal violation, he may disclose a trade secret to his attorney and use the
trade secret information in the court proceeding if all documents containing the
trade secret are filed under seal or as directed by court order.



17.
Joseph represents and warrants that: (a) he has the sole right, title, and
interest to the claims released under this Agreement; (b) he has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim released under this Agreement; and (c) he has not assigned or transferred,
or purported to assign or transfer, to any person or entity, the right to any of
the monies that may be received pursuant to this Agreement.



18.
Joseph acknowledges and agrees that during his employment, he formed, on behalf
of the Taubman Entities, certain business relationships that are part of the
goodwill of the Taubman Entities, and he had access to and knowledge of the
Taubman Entities’ Confidential Information, as defined above, which gives the
Taubman Entities a competitive advantage over their competitors. Joseph
acknowledges and agrees that the Taubman Entities are entitled to protect their
investment in the






--------------------------------------------------------------------------------





foregoing and to keep the results of their efforts, their goodwill, and their
Confidential Information for their sole and exclusive use through the
enforcement of the obligations set forth in this Agreement, which are reasonable
and necessary for that purpose.


19.
Noncompetition Agreement



a.
During the time period commencing on the Effective Date and continuing through
and including March 1, 2018, Joseph will not, directly or indirectly, for
himself or on behalf of or in connection with any other person, entity or
organization: (i) engage in any business or activity with the Restricted
Entities that is competitive with the actual or prospective business of the
Taubman Entities; (ii) own, manage, maintain, consult with, operate, acquire any
interest in (other than 5% or less of the common stock of any publicly traded
company), or otherwise assist or be connected with (including, but not limited
to, as an employee, consultant, advisor, agent, independent contractor, owner,
partner, co-venturer, principal, director, shareholder, lender or otherwise) any
of the Restricted Entities, or any shopping center (in excess of 500,000 square
feet of gross leaseable area, including anchor stores, that includes a fashion
anchor), owned by any entity or person, that is located within ten (10) miles of
any shopping center or land that the Taubman Entities or any of their affiliated
or subsidiary entities owns, manages, or is developing, or any shopping center
(in excess of 200,000 square feet of gross leaseable area, including anchor
stores), owned by any entity or person, that is located within two (2) miles of
any shopping center or land that the Taubman Entities or any of their affiliated
or subsidiary entities owns, manages, or is developing; or (iii) undertake any
efforts or activities toward pre-incorporating, incorporating, financing, or
commencing any business or activity that is affiliated with owned by, or
connected in any way to any of the Restricted Entities. As used herein,
“Restricted Entities” means and includes Simon Property Group, Inc., Westfield
Group, The Macerich Company, General Growth Properties, Inc., and each of their
affiliate(s), division(s), parent(s), successor(s), predecessor(s), assign(s),
subsidiary(ies), consolidated businesses and joint ventures. For purposes of
this paragraph, an entity is considered to be an affiliate or joint venture of a
Restricted Entity only if the Restricted Entity manages or controls that
affiliate or joint venture, directly or indirectly.



b.
During the time period commencing on the Effective Date and continuing through
and including December 31, 2021, Joseph will not, directly or indirectly, for
himself or on behalf of or in connection with any other person, entity or
organization: (i) attempt to acquire or invest in, or negotiate with respect to,
any fee, leasehold or other interest in Beverly Center, located in Los Angeles
California (“Beverly Center”), unless such interest is being offered by one or
more of the Taubman Entities; or (ii) undertake any efforts or activities toward
pre-incorporating, incorporating, financing, or commencing any business or
activity that is described in the foregoing clause 19(a).



c.
The Parties have agreed that, regardless of any other restriction in this
Agreement, Joseph may (i) perform services for Seritage Growth Properties within
the radii described in paragraph 19(a)(i), so long as the services performed do
not involve any shopping center that any of the Taubman Entitites or any of
their affiliated or subsidiary entities owns, manages, or is developing and (ii)
perform services for any private entity (meaning any entity that is not
publically traded on a recognized securities exchange and is not managed or
controlled by any such publically traded entity) so long as the services
performed do not involve any shopping center described in paragraph 19(a).








--------------------------------------------------------------------------------





20.
During the time period commencing on the Effective Date and continuing through
and including March 1, 2018, Joseph will not, directly or indirectly, for
himself or on behalf of or in connection with any other person, entity or
organization, call on, solicit, have contact with, or service any client,
prospective client, consultant, strategic partner, funding source, or other
business relation of the Taubman Entities in order to: (a) induce or attempt to
induce such person or entity to cease doing business with, or reduce the amount
of business conducted with, the Taubman Entities; or (b) in any way to interfere
with the relationship between any such person or entity and the Taubman
Entities. Nothing in this Paragraph 18 shall be construed to preclude Joseph
from performing leasing services for individual retailers.



21.
During the time period commencing on the Effective Date and continuing through
and including March 1, 2018, Joseph will not, directly or indirectly, for
himself or on behalf of or in connection with any other person, entity or
organization: (a) induce or attempt to induce any employee or consultant of the
Taubman Entities to leave the employ or services of any of the Taubman Entities,
or in any way interfere with the relationship between any of the Taubman
Entities and any employee or consultant thereof; or (b) hire, engage and/or
contract with any person who was an employee of or consultant to any of the
Taubman Entities at any time during the six (6) month period immediately prior
to the date on which such hiring, engagement and/or contract would take place
(it being conclusively presumed by the parties so as to avoid any disputes under
this paragraph that any such hiring within such six (6) month period is in
violation of clause (a) above).



22.
Joseph acknowledges that: (a) the breach of Paragraphs 11, 14, 15, 16, 18, 19,
20 and/or 21 of this Agreement will result in immediate and irreparable harm to
the Taubman Entities; (b) no adequate remedy at law exists with regard to any
such breach; (c) public policy will be furthered by the enforcement of this
Agreement by an injunction; (d) injunctive relief will not deprive Joseph of an
ability to earn a living because he is qualified for many positions which do not
necessitate the breach of any provision of this Agreement; and (e) the Taubman
Entities will be entitled to enforce this Agreement by injunction or other
equitable remedies in the event of such breach, in addition to any other
remedies available to the Taubman Entities (including, without limitation,
monetary damages).



23.
It is the intent of the parties that the terms, conditions, provisions and
covenants in this Agreement shall be enforceable to the fullest extent permitted
by law. If any such term, condition, covenant or provision is determined by a
court, agency or arbitrator to be illegal, invalid, void or unenforceable, then
such term, condition, covenant or provision shall be construed in a manner so as
to permit its enforceability under the applicable law to the fullest extent
permitted by law in light of such determination. In addition, the invalidity or
unenforceability of any provision of this Agreement in a particular respect
shall not affect the validity and enforceability of any other provision of this
Agreement or of the same provision in any other respect.



24.
Joseph warrants and agrees that he will not, directly or indirectly, challenge
and/or dispute the enforceability and/or validity of this Agreement, or any
portion thereof. Joseph further agrees and warrants that he will not, and has
not, directly or indirectly, instigate(d), incite(d), encourage(d) and/or
otherwise cause(d) or aid(ed) any person and/or entity to bring any claim and/or
action which challenges and/or disputes the enforceability and/or validity of
this Agreement, including any portion thereof. Joseph further agrees that in the
event that any such claim, action and/or challenge is brought, he will support,
advocate for and agree with the enforceability and validity of this Agreement,
and will cooperate with the Taubman Entities in defending against any such
claim, action and/or challenge.








--------------------------------------------------------------------------------





25.
Joseph agrees that his obligations under this Agreement are binding upon his
heirs, executors, administrators, or other legal representatives or assigns, and
that this Agreement inures to the benefit of the Taubman Entities.



26.
The Taubman Entities will issue the press release attached as Exhibit B hereto
as soon as practical after the date hereof.



27.
Joseph agrees, represents and warrants that he has not sustained any compensable
workplace injury, has not suffered any damages and has no right to relief under
the Michigan’s Worker’s Disability Compensation Act, the ADEA or the OWBPA.



28.
All questions concerning the construction, validity, interpretation, and
enforcement of this Agreement will be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.



29.
Joseph hereby waives and agrees to in the future waive and not assert any
objection to venue and personal jurisdiction in any lawsuit arising out of or in
any way related to this Agreement, Joseph’s employment, and/or the cessation of
Joseph’s employment that is filed in a state or federal court for Oakland
County, Michigan, which the parties agree is the exclusive forum to file any
lawsuit with respect to this Agreement. AS A SPECIFICALLY BARGAINED INDUCEMENT
WITH RESPECT TO ENTRY INTO THIS AGREEMENT, AND HAVING HAD THE OPPORTUNITY TO
CONSULT COUNSEL, JOSEPH EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT, HIS
EMPLOYMENT, OR THE CESSATION OF HIS EMPLOYMENT.



30.
Joseph will, from the Effective Date through March 1, 2018, reasonably cooperate
and provide the Taubman Entities with assistance in transitioning his
responsibilities and duties to an interim or successor executive. Joseph will
provide such assistance in a manner and during times such that they do not
unreasonably interfere with any alternative employment Joseph may obtain. Joseph
also agrees to cooperate and assist the Taubman Entities in connection with any
matter including litigation or arbitrations, which has arisen or may arise out
of an act, event or decision which took place while Joseph was employed by The
Taubman Company. That cooperation shall include producing documents in his
possession or control and executing declarations or affidavits and appearing for
and providing testimony at deposition, trial or hearing as necessary for the
defense or preservation of any action. The Taubman Entities will reimburse
Joseph for any out-of-pocket expenses reasonably incurred in connection with his
cooperation, or assistance pursuant to this paragraph.



31.
The parties acknowledge that this Agreement is the result of a negotiation and
was drafted with input from all parties and shall not be construed against any
party on the grounds of sole authorship. This Agreement may not be amended,
modified, waived, or terminated except in a writing signed by authorized
representatives of the parties.



32.
The parties agree to cooperate fully with each other and to execute all
additional documents and to take all actions which may be necessary or
appropriate to give full force and effect to the terms and intent of this
Agreement.








--------------------------------------------------------------------------------





33.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.



34.
Except as provided herein, this Agreement sets forth the entire agreement
between the parties concerning the subject matters hereof and supersedes and
replaces any and all written or oral understandings, obligations, promises,
representations, contracts and/or agreements, whether written or oral, express
or implied, directly or indirectly related to it.



THE UNDERSIGNED HAVE READ THE FOREGOING SEPARATION AGREEMENT AND RELEASE AND
ENTER INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.




/s/ David Joseph         THE TAUBMAN COMPANY LLC
DAVID JOSEPH            


Dated: December 1, 2016            By: /s/ Chris Heaphy


        
Its: EVP, General Counsel and Secretary




Dated: December 18, 2016








            
                            





--------------------------------------------------------------------------------





EXHIBIT A


RELEASE OF ALL CLAIMS AND RIGHTS


In exchange for the consideration set forth in the Separation Agreement and
Release, dated _____________,2016 between David Joseph and The Taubman Company
LLC (the “Agreement”), David Joseph enters into this Release of All Claims and
Rights (“Release”).


a.
The defined terms in this Release shall have the same meaning as they are
ascribed in the Agreement.

b.
For and in consideration of the amounts, benefits and privileges described in
the Agreement, including, but not limited to, the items described more fully in
Paragraphs 8, 9 and 10 of the Agreement, Joseph releases and forever discharges
the Released Parties with respect to all Claims and Rights. This release covers
only those claims that arose prior to the execution of this Release. Execution
of this Release does not bar any claim that arises after it is signed, including
(without limitation) a claim for breach of the Agreement. In addition, this
Release does not include and will not preclude (a) claims that cannot be waived
by law; (b) rights to vested benefits under any applicable retirement, welfare
and/or pension plans; (c) claims for unemployment compensation; (d) preexisting
rights to defense and indemnification, if any, from the Taubman Entities for
actions taken by Joseph that were within the course and scope of his employment
with the The Taubman Company LLC; and/or (e) claims, actions, or rights arising
under or to enforce the terms of the Agreement.

c.
Execution of this Release is a condition precedent to any liability of The
Taubman Company under the Agreement.



___________________________________        THE TAUBMAN COMPANY LLC
DAVID JOSEPH            


Dated: __________ ___, 201_            By:_________________________________


        
Its:_________________________________




Dated: __________ ___, 2016













--------------------------------------------------------------------------------





EXHIBIT B


intentionally omitted



